UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
NELSON SOTO REYES, AUGUSTO SESAM
IBOY, ALVARO SESAM IBOY, and RENE
MALLOQUIN, individually and on behalf of
all others similarly situated,

                          Plaintiffs,
                                                                  DEFAULT JUDGMENT
                 - against -                                      CV 18-1211 (SJF) (ARL)

NABIS DELICATESSEN, INC., d/b/a Burnside
Deli, and HURMUT HOTAKI, a/k/a Hurmat
Hotaki,

                           Defendants.
--------------------------------------------------------------X

        An Order of The Honorable Joseph F. Bianco, United States District Judge, having been

filed on February 26, 2019, temporarily granting in part and denying in part plaintiffs’ motion for

a default judgment; and an Order of The Honorable Sandra J. Feuerstein, United States District

Judge, having been filed on August 21, 2019; accepting in its entirety the July 30, 2019 Report

and Recommendation of United States Magistrate Judge Arlene R. Lindsay, awarding plaintiffs

damages on their default judgment against defendants in the following amounts: (i) ninety-eight

thousand eight hundred ninety dollars and seventy-five cents ($98,890.75) in unpaid minimum

and overtime wages; (ii) ninety-eight thousand eight hundred ninety dollars and seventy-five

cents ($98,890.75) in liquidated damages; (iii) twenty thousand dollars ($20,000.00) for wage

notice violations and twenty thousand dollars ($20,000.00) for wage statement violations; and

(iv) seven thousand six hundred seven dollars and fifty cents ($7,607.50) in attorneys’ fees and

costs, and directing the Clerk of the Court to enter judgment in accordance with the February 26,

2019 Order, and the August 21, 2019 and close this case, it is

        ORDERED AND ADJUDGED that plaintiffs Nelson Soto Reyes, Augusto Sesam Iboy,

Alvaro Sesam Iboy, and Rene Malloquin’s motion for a default judgment against defendants

Nabis Delicatessen, Inc., and Hurmut Hotaki is granted; that plaintiffs are awarded damages in
the amount of $237,781.50, and attorneys’ fees and costs of $7,607.50 as against defendants; and

that this case is closed.



Dated: August 22, 2019
       Central Islip, New York

                                                           DOUGLAS C. PALMER
                                                           CLERK OF THE COURT

                                                   BY:     /S/ JAMES J. TORITTO
                                                           DEPUTY CLERK




                                               2
